department of the treasury internal_revenue_service washington d c date cc dom fs it a number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend husband wife franchise franchisor business b year year year year issues whether husband may deduct in year percent of the losses on the franchise a trade_or_business he embarked upon jointly with wife while they were still married on the theory that he had a community_property interest in the franchise whether a partnership existed between husband and wife in connection with the franchise that would enable him to claim percent of the losses of the franchise in the year at issue conclusions notwithstanding the applicable community_property provisions of state law sec_66 operates to deny husband a deduction for percent of the losses sustained the facts are insufficient to determine whether a partnership existed facts according to your request for advice the following are the relevant facts husband and wife were married for a number of years at all times during their marriage and up to the present they resided in california in the spring of year husband and wife obtained the franchise from the franchisor in the same year they negotiated a lease for space in which to operate the franchise they also obtained equipment necessary to operate the franchise they financed the franchise through a second mortgage on their home husband and wife never executed a formal partnership_agreement in connection with the franchise they also never filed any partnership returns husband and wife were also joint investors in business b husband and wife separated later in the summer of year several months after they obtained the franchise husband moved out of their residence at that time although husband temporarily resided at the residence during one or two weekends in the fall of that year by the beginning of the next calendar_year he had ceased visiting the residence in the meantime by late summer of year the franchise had begun hiring personnel wife managed and operated the franchise without husband’s assistance by late year or early year the franchise was open for business husband contributed capital to the franchise the last contribution was made in february of year about two weeks before husband made the last contribution husband and wife entered into agreement one agreement one entitled husband to receive weekly accounting reports weekly national reports from the franchisor and monthly expenditure reports it also gave him the option of meeting monthly with wife and the managers of the business it also gave him certain visitation rights in connection with his daughter’s presence at the business under agreement one wife retained substantially_all of the management and control of the franchise in april of year husband and wife executed agreement two agreement two states in relevant part wife to decide whether to accept husband’s offer to trade stock in business b for the franchise within days according to your request wife believes that this agreement gave her complete control of the franchise and you have deemed admissions that this is so wife believes agreement two provided for her to compensate husband for his past contributions of capital to the franchise and she would in turn give husband stock in business b according to wife on the date agreement two was executed husband and wife agreed to treat the franchise as wife’s separate_property after the date agreement two was executed husband provided no personal managerial or financial services to the franchise in december of year husband and wife filed for divorce in april of year they were divorced as a result of the divorce proceedings wife was awarded the franchise the awarding of the franchise was reflected on a judgment on reserve issues entered in february of year the judgment also provided that stock in business b would be divided in two between the parties nothing in the judgment shows that there is a tie-in between husband’s stock and the franchise husband contends that the judgment implies he was still a co-owner of the franchise until the signing of the judgment wife on the other hand believes she became the sole owner of the franchise when agreement two was executed and the judgment is only a balance_sheet dividing the property the divorce court ordered husband and wife to file a joint federal_income_tax return for year during the divorce proceedings husband obtained an income and expense statement on the franchise from wife husband used the income and expense statement as his sole source for completing his schedule c for the franchise for year on which he claimed the loss that is at issue here law and analysis issue one california is a community_property_state except as otherwise provided by law all property real or personal wherever situated acquired by a married_person during the marriage while domiciled in this state is community_property cal fam code the statutory presumption that property acquired during a marriage is community_property is a strong one and is even stronger where the property was acquired with community funds 382_f2d_723 9th cir here the property at issue the franchise was acquired during the marriage it was also acquired with community funds eg the proceeds of a second mortgage on husband and wife’s marital residence accordingly there is a strong presumption that the franchise was community_property and remained so until the marriage was dissolved and the franchise was awarded to wife under the terms of the reserve judgment accordingly absent the operation of sec_66 which will be discussed below husband would have a strong argument that he was a co- owner of the franchise in the year at issue and therefore was entitled claim to percent of the losses on his schedule c sec_66 however provides for the treatment of community_income where the spouses are living apart it applies where two individuals are married to each other at any time during the calendar_year the two individuals live apart at all times during the year and do not file a joint_return for the year one or both of the individuals have earned_income for the year which is community_income and no portion of the earned_income is transferred directly or indirectly between the spouses before the close of the calendar_year if all of these criteria are met then any community_income of the individuals for the calendar_year is treated according to the rules of sec_879 as you note in your request for advice all of these criteria have been met thus the rules of sec_879 apply 1we note that sec_771 of the california family code provides as follows the earnings and accumulations of a spouse and the minor children living with or in the custody of the spouse while living separate and apart from the other spouse are the separate_property of the spouse we do not think this provision is relevant here since the issue revolves not around the earnings_of either spouse but the ownership of a business and its effect upon the income of the spouses for tax purposes sec_879 provides that trade_or_business income and a partner’s distributive_share of partnership income shall be treated as provided in sec_1402 under sec_1402 if any of the income derived from a trade_or_business other than a trade_or_business carried on by a partnership is community_income under community_property_laws applicable to such income all of the gross_income and deductions attributable to such trade_or_business shall be treated as the gross_income and deductions of the husband unless the wife exercises substantially_all of the management and control of such trade_or_business in which case all of such gross_income and deductions shall be treated as gross_income and deductions of the wife emphasis added according to the facts as you present them wife retained substantially_all of the management and control of the franchise after agreement one was executed you also state that after agreement two was executed husband provided no personal managerial or financial services for the franchise sec_1402 is precisely on point furthermore the tax_court in interpreting sec_1402 has stated if the income derived from a trade_or_business other than one carried on by a partnership is community_property all of the gross_income and deductions attributable to such trade_or_business shall be treated as attributable to the party exercising substantially_all of the management and control of such trade_or_business tolotti v commissioner tcmemo_1987_13 see also webb v commissioner tcmemo_1996_550 klinger v commissioner tcmemo_1987_46 thus under sec_1402 which relates back to sec_66 through sec_879 wife’s exercise of substantially_all of the management and control of the franchise would entitle her to claim the business’s deductions in this case the loss furthermore the regulations under sec_879 and sec_1402 reinforce this conclusion sec_1_879-1 provides as follows if any income derived from a trade_or_business carried on by the husband and wife is community_income for the taxable_year all of the gross_income and the deductions attributable to the income shall be treated as the gross_income and deductions of the husband however if the wife exercises substantially_all of the management and control of the trade_or_business all of the gross_income and deductions shall be treated as the gross_income and deductions of the wife emphasis added the regulation goes on to provide the term management and control’ means management and control in fact not the management and control imputed to the husband under the community_property_laws of a state foreign_country or possession_of_the_united_states for example a wife who operates a pharmacy without any appreciable collaboration on the part of a husband is considered as having substantially_all of the management and control of the business despite the provisions of any community_property_laws of a state foreign_country or possession_of_the_united_states vesting in the husband the right of management and control of community_property the income and deductions attributable to the operation of the pharmacy are considered the income and deductions of the wife emphasis added see also sec_1_879-1 example b the regulations under sec_1402 contain essentially the same provisions as sec_1_879-1 sec_1 a provides as follows regarding community_income if any of the income derived by an individual from a trade_or_business other than a trade_or_business carried on by a partnership is community_income under community_property_laws applicable to such income all of the gross_income and the deductions attributable to such income shall be treated as the gross_income and deductions of the husband unless the wife exercises substantially_all of the management and control of such trade_or_business in which case all of such gross_income and deductions shall be treated as the gross_income and deductions of the wife for purposes of this special rule the term management and control means management and control in fact not the management and control imputed to the husband under the community_property_laws for instance a wife who operates a beauty parlor without any appreciable collaboration on the part of her husband will be considered as having substantially_all of the management and control of such business despite the provision of any community_property law vesting in the husband the right of management and control of community_property and the income and deductions attributable to the operation of such beauty parlor will be considered the income and deductions of the wife emphasis added both regulations are precisely on point the trade_or_business at issue here the franchise is at least presumed to be community_property wife exercised substantially_all of the management and control of the business with no appreciable collaboration on the part of husband thus under both regulations wife and not husband is entitled to claim the loss applicable to the franchise in the year at issue accordingly we conclude that sec_66 in conjunction with sec_879 and sec_1402 denies husband a deduction for percent of the loss sustained by the franchise issue two the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of the internal_revenue_code a_trust or estate or a corporation sec_761 a a partnership_agreement may be oral or written sec_1 c whether parties engaged in a partnership is a question of fact to be determined from all of the existing circumstances 42_tc_1067 ryza v commissioner tcmemo_1977_64 the most important factor is whether the parties intended to and did in fact join together for the present conduct of an undertaking or enterprise the following factors none of which is conclusive are evidence of this intent the agreement of the parties and their conduct in executing its terms the contributions if any that each party makes to the venture control_over the income and capital of the venture and the right to make withdrawals whether the parties are co-proprietors who share in net profits and who have an obligation to share losses and whether the business was conducted in the joint names of the parties and was represented to be a partnership 337_us_733 327_us_280 luna t c pincite the fact that a partnership return was not filed is not determinative powell v commissioner tcmemo_1967_32 it is unclear from the facts provided if agreement two was an option to enter into the proposed exchange of stock for the interest in the franchise or set forth the parties’ actual agreement to the exchange this should be confirmed agreement two indicates that wife would transfer her interest in business b to husband in exchange for husband’s interest in the franchise subsequent to the agreement wife received complete control of the franchise to the extent the agreement was an option to enter into the proposed exchange additional facts should be obtained that would support a finding that the parties opted to execute the exchange to the extent the agreement was in fact entered into husband did not provide personal managerial or financial services for the franchise and wife maintained control_over the income and capital of the franchise and had the right to make withdrawals it should be confirmed that husband did not have any control_over the income of the franchise in addition the terms of the agreement should be reviewed to determine if it established who was to share in the profits and losses of the franchise the awarding of the franchise to wife pursuant to the judgment on reserve issues is not determinative of whether the franchise was operated as a partnership prior to that time rather whether a partnership existed must be determined from the facts and circumstances 42_tc_1067 ryza v commissioner tcmemo_1977_64 the most important factor is whether husband and wife intended to and did in fact join together in year to operate the franchise husband contends that he intended to operate the franchise as a partnership with wife in year to establish the partnership husband contends that he continued to make contributions to the franchise during that year noteworthy contributions one party makes to a venture is only one factor to be considered in determining whether there was an intent to operate as a partnership such a factor even if true is not determinative wife contends that husband and wife agreed to treat the franchise as wife’s separate_property based on the facts provided no facts have been established which would indicate whether the franchise was operated as a partnership to establish if husband and wife operated the franchise as a partnership the following factors should be determined who had control_over the income and capital of the franchise and the right to make withdrawals who was entitled to the net profits who was obligated to share losses and whether husband and wife represented themselves to others as being in a partnership see 337_us_733 327_us_280 luna t c pincite because such facts have not been provided it is not possible to determine whether a partnership existed in year however if a partnership existed sec_1_879-1 which provides if both spouses are members of the same partnership the distributive_share of the income of each spouse shall be treated as the income of that spouse would apply see also sec_1_1402_a_-8 sec_1_879-1 goes on to say a spouse’s distributive_share of the income of a partnership that is community_income shall be determined as provided in sec_704 and the regulations thereunder accordingly if a partnership existed husband apparently would be entitled to a share of the losses depending on the application of the rules of sec_704 and the underlying regulations case development hazards and other considerations deborah a butler by richard l carlisle chief income_tax accounting branch field service division
